Title: To John Adams from United States House of Representatives, 30 March 1790
From: United States House of Representatives
To: Adams, John


            
               Mr. President:
               March 30, 1790
            
            I am directed to inform the Senate, that the President of the United States did, on the 26th March, affix his signature to “An act making appropriations for the support of government for the year one thousand seven hundred and ninety,” and to “An act to establish an uniform rule of naturalization.”
            
               
            
            
         